J-S36036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.G.C., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: A.G.C.

                                                    No. 1323 MDA 2015


               Appeal from the Dispositional Order May 26, 2015
                In the Court of Common Pleas of Berks County
              Juvenile Division at No(s): CP-06-JV-0000352-2014

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STEVENS, P.J.E.:                   FILED APRIL 25, 2016

       A.G.C. (hereinafter “Juvenile”) appeals the dispositional order entered

in the Court of Common Pleas of Berks County by the Honorable Scott E.

Lash on May 26, 2015.1 In addition, Juvenile’s counsel has filed a petition to

withdraw her representation and a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Commonwealth

v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009). For the reasons set forth

below and in our memorandum decision in In the Interest of A.G.C., a


____________________________________________


1
 Appellant purports to appeal from the order of   adjudication of delinquency;
however, “[i]n juvenile proceedings, the final    order from which a direct
appeal may be taken is the order of disposition   entered after the juvenile is
adjudicated delinquent.” In re N.W., 6 A.3d       1020, 1026 n.1 (Pa.Super.
2010) (citation omitted).



*Former Justice specially assigned to the Superior Court.
J-S36036-16


minor, appeal of : A.G.C., 1324 MDA 2015 (hereinafter “1324 MDA 2015”),

we quash this appeal.

        This Court initially had consolidated the instant appeal sua sponte with

1324 MDA 2015 upon observing that it appeared both appeals were from the

same dispositional order. In addition, the transcripts for the juvenile court

hearing, the resulting order therefrom, and the order disposing of Juvenile’s

Post-Dispositional Motion each had both corresponding lower court docket

numbers in their captions.

        While counsel for Juvenile filed a concise statement of errors

complained of on appeal and an advocate’s brief in 1324 MDA 2015, she

filed a Petition to Withdraw as counsel and Anders brief in the within

matter.     As a result, in a Per Curiam Order of February 3, 2016, this Court

unconsolidated the appeals and listed them consecutively. Our Order further

directed the Prothonotary to docket the advocate’s brief at No. 1324 MDA

2015.

        Upon further review, it is apparent that Juvenile has filed two appeals

to the dispositional order entered on May 26, 2015; however, he cannot file

two separate appeals to the same final order:

        The law is clear that the Juvenile Act itself does not provide a
        right of appeal. Rather, a juvenile's right of appeal stems from
        our state constitution: Article V Section 9 of the Pennsylvania
        Constitution provides that “there shall be a right of appeal from
        a court of record or from an administrative agency to a court of
        record or to an appellate court.” The Juvenile Court is a court of
        record and pursuant to Pa.R.A.P. 341, appeal may be taken as of
        right from any final order of an administrative agency or lower ...

                                       -2-
J-S36036-16


      court. The final Order of a Juvenile Court is the Dispositional
      Order as to the Delinquent Child, pursuant to 42 Pa.C.S. § 6352.

In re M.D., 839 A.2d 1116, 1118 (Pa.Super. 2003) (citations omitted).

      The notice of appeal filed in the within matter is date stamped July 31,

2015, as is the notice of appeal that appears in the docket to 1324 MDA

2015. As neither document bears a time stamp, it is impossible to discern

which notice of appeal was filed first.        Notwithstanding, the hearing

transcripts of the dispositional hearing held on May 26, 2015, are filed to the

juvenile docket number CP-06-JV-487-2014, and it is this case from with the

appeal filed in 1324 MDA 2014 originated.        In addition, in that matter,

Juvenile raises two issues for this Court’s review.   As such, we quash the

instant appeal and refer counsel to our memorandum decision in 1324 MDA

2015 for further direction.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2016




                                     -3-